Citation Nr: 1436991	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  09-37 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent disabling for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent disabling for residuals of a gunshot wound (GSW) to the gluteus muscles of the left hip. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  

These matters come before the Board of Veteran's Appeals (Board) on appeal from a June 2007 rating decision of the RO, which granted service connection for PTSD and awarded a 70 percent initial rating, and partially granted the claim for residual of a gunshot wound to the gluteus muscles of the left hip, assigning a 20 percent rating effective December 9, 2004.  In June 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2009, and the Veteran filed a substantive appeal (via a Form 9, Appeal to the Board of Veteran's Appeals) in August 2009.

The Board notes that, in addition to the paper claims file, there is a Virtual VA and VBMS paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  In addition, the file contains VA treatment records from the Hines, Illinois VA Medical Center from January 2005 to December 2012 and Social Security Administration (SSA) records from November 2012.  These records have been considered by the Board in adjudicating this matter.  The remaining documents contained in Virtual VA and VBMS are either duplicative in the paper claims file or irrelevant to the issues on appeal.   

The claim of entitlement to service connection for gout, hypertension, anemia, and the issue of whether there was clear and unmistakable error (CUE) for the December 2010 rating decision which denied the Veteran's claim for service connection for hearing loss, have been raised by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 Informal Hearing Presentation.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With respect to the issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

With regards to the Veteran's claim for increased rating for residual GSW to the gluteus muscles of the left hip, for historical purposes, the Veteran was originally granted service connection in an October 1971 rating decision.  A 10 percent disability rating was assigned under Diagnostic Code 7804, by analogy to a tender scar.  In December 2004, VA received a claim from the Veteran seeking a higher disability rating because he had "problems sitting which develops into cramps."  Beginning in June 2007, the RO rated the Veteran's residual GSW to the gluteus muscles of the left hip under Diagnostic Code 5317 and 38 C.F.R. § 4.71a.  A June 2007 rating decision granted an increased disability rating to 20 percent based on mild loss of muscle tissue effective December 2004.  A timely notice of disagreement was received from the Veteran in June 2008.  Again, the Veteran stated, "my hips (GSW gluteus muscles) bother me when I have to sit in the truck seat for long hours.  I get cramps down my left leg and usually have to stop for short breaks and walk around and also take some pain killers (Ibuprofen) usually."  A June 2009 rating decision continued the evaluation of residuals of GSW to the left hip as 20 percent disabling.  The Veteran appealed the assigned rating to the Board in August 2009.  

The May 2007 VA examination opined that there is an entry and exit wound measuring at "2.5 cm from midline upper part of [left] buttock extending laterally for about 12 cm it is 0.5 cm wide slightly tender adherent to subcutaneous tissue slightly pigmented" and the examiner opined that the bullet likely penetrated the gluteus maximum and medius.  In contrast, the December 2012 examiner noted only one linear scar approximately 17 cm.  The Board needs clarification on the description of any residual scarring associated with the Veteran's disability.  Accordingly, the AOJ should forward the claims file to the examiner who evaluated the Veteran in December 2012 and completed the accompanying examination report for an addendum opinion.  The AOJ should only arrange for further examination of the Veteran if further examination is deemed necessary.  

Also, the record reflects that there may be outstanding treatment records.  The Board notes that in November 2012, the Veteran submitted VA Form 21-4142 (Authorization and Consent to Release Information) for additional private records from his psychologist, Dr. M.L. from the Fox River Center.  As such, the Board finds that a remand is necessary in order to assist the Veteran in obtaining pertinent, identified records for his appeal.  See 38 C.F.R. § 3.159 (c)(1).  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  The Board notes that the Veteran's file contains records from the Hines VAMC dated through November 2010.  Therefore, treatment records for the Veteran's PTSD and GSW residuals dated since November 2010 should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the 
Veteran and request that he complete a new Authorization and Consent form (VA 21-4142) for the Dr. M.L. from the Fox River Center.  After receiving the executed consent forms, the AOJ should take all reasonable efforts to obtain all treatment records from the identified sources.  All attempts to procure records should be documented in the file, and the Veteran and his representative should be notified of any unsuccessful efforts in this regard.  

2.  The Veteran should be given an opportunity to 
identify any healthcare provider who treated him for his service-connected PTSD or residual GSW of the left hip since November 2010. 

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

3.  Obtain the Veteran's updated treatment records from 
the Hines VAMC dated from December 2012 to present that are not already of record.  All attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

4.  Following the completion of the above, return the 
claims file, to include a copy of this remand, to the December 2012 VA scar examiner for an addendum opinion.  If the examiner who drafted the December 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

At the December 2012 examination, the examiner described only one linear scar approximately 17 cm.  At the May 2007 VA examination, the examiner described that there was an entry and exit wound measuring at "2.5 cm from midline upper part of [left] buttock extending laterally for about 12 cm it is 0.5 cm wide slightly tender adherent to subcutaneous tissue slightly pigmented" and  that the bullet likely penetrated the gluteus maximum and medius.  Please reconcile the 2012 findings with the 2007 findings by indicating whether the examiners are describing the same scarring or describing different scarring, and if the latter, then which description best represents the type and degree of scarring associated with the Veteran's GSW to the gluteus muscles of the left hip.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the claims on appeal based on consideration of all pertinent evidence (to include any evidence received after the February 2013 statement of the case), and legal authority.

6.  If any benefit sought on appeal is denied, the Veteran and his representative should be issued a supplemental statement of the case, and be afforded an appropriate period of time for response before the claims file is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



